Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-10 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/09/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitations "the pre-coating" and “the polymerized layer” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
It is also unclear whether claims 1, 6-8 and 9 recited “the blank”, “the steel” and “the steel substrate” are the same thing.  Applicant is required to clarify the difference among “the blank”, “the steel” and “the steel substrate” in the instant claims 1, 6-8 and 9.
It is unclear whether instant claim 4 “where present” is an optional term.  Applicant is suggested to remove such optional term “where present” to make the entire wherein clause a required claim limitation.
In instant claims 6-8, it is unclear whether “the steel substrate” refers to a steel substrate blank recited in instant claim 1.  Applicant is required to clarify.
As a result of rejected independent claim 1, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bouaziz (WO2013034815 using US 2015/0147589 as English translation from IDS of 06/09/2020) in view of Qin (CN202071468 from IDS 06/09/2020).
As for claim 1, Bouaziz discloses a method for fabricating a steel part by hot stamping and quenching followed by a thermal hardening treatment. (paragraph [0009] and claim 25).  The method comprises: (Claim 25)
Providing a rolled steel sheet (i.e. presently claimed a sheet for heat treatment)
The fact a coating that contains Al, Al alloy or Al-based alloy (paragraph [0020]) is present on the steel sheet suggests instant claimed pre-coating
Heating the blank to a first temperature in a furnace to give the blank a fully austenitic structure.  
Stamping the blank,
Quenching in a tool (paragraph [0001]) to form a martensite matrix 
Bouaziz differs from instant claim 1 such that it does not expressly disclose “depositing on the pre-coating, a polymerized layer” during the heating step as required by instant claim 1.
Qin discloses a carbon nanotube reinforced high hardness coated steel place (Figure
1). Figure 1 illustrates a pre-coating on at least one face of the steel substrate and the pre-coating including at least one lay of aluminum or aluminum alloy and a carbon nanotube-
reinforced layer (i.e. presently claimed polymerized layer on the pre-coating of Al or Al-alloy).   
Thus, it would have been obvious to one skill in the art, at the time the invention is
made to apply carbon nanotube reinforced coated steel plate of Qin,  in the process of Bouaziz for the benefit of good bending processing performance. (Page 1 paragraph 1 last two lines)
As a result, presently claimed “to decompose the polymerized layer and to combine the carbon from the polymerized layer with oxygen in the furnace and to obtain an interdiffusion between the steel substrate and the pre-coating” is a resulting effect of heating step and thus is
highly expected absent evidence of the contrary.
	As for claim 2, Bouaziz disclose the steel sheet is cut to obtain blank which can optionally be welded. (paragraph [0022] lines 4-5)
	As for claim 3, Bouaziz discloses different thickness of blanks can be welded, (paragraph [0062][0104)).  It is noted Bouaziz does not expressly disclose the ratio of first to second blank thickness >1 as required by instant claim. However, the fact Bouaziz discloses ratio of cooling and uniformity of cooling are both functions of thickness of the steel sheet such that the thinner the steel sheet, the faster the cooling. (paragraph [0069]) Bouaziz also suggests thickness of the blank is a result effective variable to obtain desired weight saving and fuel efficiency of the steel sheet. (paragraph [0062]) Thus, ratio of thickness of the first and second blank also becomes result effective variables. Thus, it would have been obvious to one skill in the art, at the time the invention is made to adjust ratio of first and second blank thickness including claimed range to obtain desired uniformity and rate of cooling, weight saving and fuel efficiency absent criticality of claimed thickness ratio. See MPEP 2144.05 Il.
As for claim 4, if Qin’s Figure 1 layers 1 and 2 are considered one polymerized layer as claimed and blank 5 is considered the first blank as claimed, the polymerized layer is expected to form a top surface of the first blank as required by instant claim.
As for claim 5, since Qin does not disclose a polymerized layer on a second blank, it meets instant claimed wherein clause.
As for claims 6-8, Bouaziz disclose C<=0.1% as elemental composition in the steel sheet. (Abstract lien 3)
	As for claim 9, the fact Bouaziz disclose thickness of the sheet after cold rolling reduction by 70% is 0.8-2.4 mm (paragraph [0085]) overlaps claimed 1-2 mm.  The fact after quenching to martensite matrix, heating the steel to a holding temperature 400-600 C for 30 to 600 minutes (paragraph [0072]) suggests presently claimed heating rate.
	As for claim 10, the fact Bouaziz discloses the sheet or blank is heated to an austenitization temperature Ty between 880-980 C (paragraph [0064] last line) supports instant claimed heating range.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent 10,669,607. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention claims a fabrication method for a press hardened part comprising providing a sheet and austenization the sheet including a pre-coating and the polymerizied layer and followed by hot stamping and cooling steps.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent 10,640,842. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention claims both claimed invention claims a fabrication method for a press hardened part comprising providing a sheet and austenization the sheet including a pre-coating and the polymerizied layer and followed by hot stamping and cooling steps.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10,619,224. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention claims both claimed invention claims a fabrication method for a press hardened part comprising providing a sheet and austenization the sheet including a pre-coating and the polymerizied layer and followed by hot stamping and cooling steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733